81 F.3d 147
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.C.D. DI GIAMBATTISTA, Plaintiff, Appellant,v.Michael J. DOHERTY, et al., Defendants, Appellees.
No. 95-2030.
United States Court of Appeals,First Circuit.
March 27, 1996.

C.D. Di Giambattista on brief pro se.
Before TORRUELLA, Chief Judge, STAHL and LYNCH, Circuit Judges.
Per Curiam.


1
The judgment is affirmed substantially for the reasons enumerated by the district court in its pair of decisions dated November 2, 1993 and September 1, 1995, respectively.   We add that plaintiff has proffered no grounds for concluding that Judge Mazzone's refusal to recuse himself from the case (prior to its reassignment for unrelated reasons) constituted an abuse of discretion.  See, e.g., Town of Norfolk v. United States Army Corps of Engineers, 968 F.2d 1438, 1460 (1st Cir.1992).   Nor has he pointed to a genuine issue of material fact that would preclude the award of summary judgment in favor of defendants Henry and Doherty;  as Judge Lindsay explained, the evidence was undisputed that plaintiff was arrested as a result of his abusive behavior.   Plaintiff's remaining contentions, to the extent they have been advanced in something more than a "perfunctory manner," McIntosh v. Antonio, 71 F.3d 29, 38 (1st Cir.1995) (quoting Ryan v. Royal Ins. Co. of America, 916 F.2d 731, 734 (1st Cir.1990)), prove equally unavailing.


2
Affirmed. See Loc.  R. 27.1.